409 F.2d 842
UNITED STATES of America ex rel. Charles NELSON, #43203, Appellant,v.Warren PINTO, Superintendent.
No. 17395.
United States Court of Appeals Third Circuit.
Submitted on Briefs March 7, 1969.
Decided April 28, 1969.

Charles Nelson, pro se.
Robert N. McAllister, Jr., Atlantic City Prosecutor, Atlantic City, N. J., for respondent (Ernest M. Curtis, Asst. Prosecutor, on the brief).
Before KALODNER, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The relator, Nelson, is now serving sentences in a New Jersey prison imposed following a jury trial in which he was found guilty on indictments charging him with rape of a 12-year old girl and atrocious assault and battery.1 No appeal was taken from the relator's conviction. He, however, subsequently sought post-conviction relief in connection with his rape conviction in the New Jersey courts, claiming: (1) rape of a 12-year old girl is not covered by the New Jersey statute which makes rape of a "woman" a crime; (2) he was denied his constitutional right of a speedy trial; and (3) erroneous admission of medical testimony at his trial.


2
The Law Division of the Superior Court of New Jersey rejected the relator's contentions and the Appellate Division of the Superior Court dismissed his appeal as frivolous. (Docket No. AM-219-66, A-1308-66, June 27, 1967). The relator's petition to appeal as an indigent to the New Jersey Supreme Court was treated as a petition for certification and denied for lack of merit. (M-74, Sept. Term 1967, Oct 3, 1967).


3
The instant petition for habeas corpus relief was then filed in the court below raising the identical issues presented in the New Jersey post conviction proceeding. It was denied without rehearing.


4
On review of the record we are of the opinion that the instant appeal is frivolous in every respect and does not merit discussion.


5
The Order of the District Court denying the relator's petition for a writ of habeas corpus will be affirmed.



Notes:


1
 The relator was sentenced to a term of ten to fifteen years on the rape count, and three to five years on the atrocious assault and battery count, to be served concurrently